      Case 5:19-cv-00203-DPM Document 18 Filed 06/29/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

MATTHEW COCKBURN                                            PLAINTIFF

v.                      No: 5:19-cv-203-DPM

DUSTY DODSON, Jail Administrator,
Dallas County Detention Center
DEFENDANT

                             JUDGMENT
     Cockburn’s complaint is dismissed with prejudice.


                                       ________________________
                                       D.P. Marshall Jr.
                                       United States District Judge
                                        29 June 2020
